[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                              FILED
                                                     U.S. COURT OF APPEALS
                            No. 11-11241               ELEVENTH CIRCUIT
                        Non-Argument Calendar            AUGUST 29, 2011
                                                            JOHN LEY
                                                             CLERK
         D. C. Docket Nos. 0:10-cv-60373-FAM, 08-01849-RBR-A

In Re: GARY MORGAN,

                                                                Debtor.

KEVIN MCMASTERS,

                                                          Plaintiff-Appellant,

                                 versus

GARY MORGAN,
SONEET R. KAPILA,

                                                       Defendants-Appellees.




               Appeal from the United States District Court
                 for the Southern District of Florida


                            (August 29, 2011)

Before TJOFLAT, MARTIN and ANDERSON, Circuit Judges.
PER CURIAM:

      This is an appeal of the district court’s decision affirming the decision of the

bankruptcy court approving a Stipulation to Compromise Controversy over the

objection of a creditor of the Debtor’s estate, appellant McMaster. In his brief,

appellant states the issue here as follows: “Did the bankruptcy court err in

overruling an objection and approving a settlement of an adversary proceeding

[brought by the Trustee against the Debtor] that effectively allowed the Debtor to

purchase his discharge?”

      The bankruptcy court approved the settlement because it was the Trustee’s

best business judgment that the settlement be approved. We find no basis in the

record for questioning the Trustee’s judgment. Appellant’s argument that the

district court’s decision should be reversed on the ground that the bankruptcy

court erred in overruling appellant’s objection is meritless.

      AFFIRMED.




                                          2